DETAILED ACTION
This is on the merits of Application No. 17/437437, filed on 09/09/2021. Claims 8-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Bieneman on 05/23/2022.

The application has been amended as follows: 
Claim 8 now states:
--A method for controlling a clutch having an actuator, wherein via the clutch at least one first shaft is connectable to a second shaft in a torque-transmitting manner, 
wherein the clutch is in one of at least three states, 
wherein in a disengaged first state, no torque can be transmitted, 
wherein in a second state a torque can be transmitted, such that a speed of the first shaft and a speed of the second shaft are synchronized in the second state, and 
wherein in an engaged third state, a required torque can be transmitted, 
the method comprising: 
a) 	detecting a required change in a current state of the clutch; 
b) 	operating the actuator in an operating mode associated with the current state for adjustment of the clutch, wherein the clutch is adjusted from the current state to a next state at a speed defined by the operating mode; and, upon a change from the current state to the next state: 
c) 	operating the actuator in a different operating mode associated with the next state for adjustment of the clutch, wherein the clutch is adjusted in the next state at a different speed; 
wherein the current state of the clutch is one of the first state, the second state, or the third state, and the next state of the clutch is one of the first state, the second state, or the third state, and different from the current state of the clutch; 
wherein the operating mode associated with the current state, and the different operating mode associated with the next state for adjustment of the clutch, are each one of a first, second, or third operating mode; 
wherein a first engagement speed of the clutch, defined in the first state by the first operating mode, is higher than a second engagement speed of the clutch defined by the second operating mode in the second state; 
wherein a third engagement speed of the clutch, defined in the third state by the third operating mode, is higher than the second engagement speed and is at least equal to the first engagement speed; and 
wherein a delivery path of the clutch, which is changed by wear to the clutch and that is required in order to pass through a state, is taken into account by a change in engagement speed which is defined by the operating mode associated with the state, so that the state can be passed through in an interval of time independent of wear.--

Claim 11 now states:
--The method of claim 8, wherein apart from the first, second, and third operating modes, there is at least a fourth operating mode with an engagement speed defined for the fourth operating mode.--

Claim 12 now states:
--A system for a motor vehicle, comprising: 
a drive unit for driving the motor vehicle; 
a first shaft driven by the drive unit; 
a second shaft driving at least one wheel; 
a clutch connecting the shafts in a switchable manner; and 
an actuator for actuating the clutch; 
wherein the clutch is in one of at least three states, 
wherein in a disengaged first state, no torque can be transmitted, 
wherein in a second state a torque can be transmitted, such that a speed of the first shaft and a speed of the second shaft are synchronized in the second state, and 
wherein in an engaged third state, a required torque can be transmitted; and 
wherein the actuator is operable by a control device that is configured for: 
a) 	detecting a required change in a current state of the clutch; 
b) 	operating the actuator in an operating mode associated with the current state for adjustment of the clutch, wherein the clutch is adjusted from the current state to a next state at a speed defined by the operating mode; and, upon a change from the current state to the next state: Page 4 of 7Response Submitted September 9, 2021 App. No.: not yet assigned 
c) 	operating the actuator in a different operating mode associated with the next state for adjustment of the clutch, wherein the clutch is adjusted in the next state at a different speed; 
wherein the current state of the clutch is one of the first state, the second state, or the third state, and the next state of the clutch is one of the first state, the second state, or the third state, and different from the current state of the clutch; 
wherein the operating mode associated with the current state, and the different operating mode associated with the next state for adjustment of the clutch, are each one of a first, second, or third operating mode; 
wherein a first engagement speed of the clutch, defined in the first state by the first operating mode, is higher than a second engagement speed of the clutch defined by the second operating mode in the second state; 
wherein a third engagement speed of the clutch, defined in the third state by the third operating mode, is higher than the second speed and is at least equal to the first speed; and 
wherein the control device is further configured such that a delivery path of the clutch, which is changed by wear to the clutch and that is required in order to pass through a state, is taken into account by a change in engagement speed which is defined by the operating mode associated with the state, so that the state can be passed through in an interval of time independent of wear.--

Claim 17 now states:
--The system of claim 12, wherein the control device is further configured such that apart from the first, second, and third operating modes, there is at least a fourth operating mode with an engagement speed defined for the fourth operating mode.--
Claims 10 and 16 are cancelled.

Allowable Subject Matter
Claims 8-9, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 8 and 12. Particularly, wherein the control device is further configured such that a delivery path of the clutch, which is changed by wear to the clutch and that is required in order to pass through a state, is taken into account by a change in engagement speed which is defined by the operating mode associated with the state, so that the state can be passed through in an interval of time independent of wear. Kosugi et al (EP 1510718) is the closest prior art of record. Kosugi discloses three different clutch engagement speeds (see Fig. 5, V11, V12, V13) for three different states of engaging a clutch. Kosugi does not disclose a change in engagement speed of the operating mode by taking into account wear of the clutch so that the state can be passed through in an interval of time independent of wear. It would not have been obvious to modify Kosugi without improper hindsight and as there is a lack of teaching of this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asayama et al (US 4836057) discloses a method of controlling change clutches in a transmission.
Suzuki et al (US 2009/0292432) discloses a clutch connection control apparatus and vehicle including the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659